            Case 8:21-mj-00534-DUTY Document 1 Filed 08/04/21 Page 1 of 4 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ‫ ܆‬Original    ‫ ܆‬Duplicate Original



8/4/2021
                                 UNITED STATES DISTRICT COURT                                              
                                                                                                                        
                                                                                                                             



 DTA                                                      for the                                          08/04/2021
                                                                                                                      

                                              Central District of California                                                



 United States of America

                   v.
                                                                    Case No. PM'87<
 Bryanna Renne NIEVES,

                   Defendant.


                               CRIMINAL COMPLAINT BY TELEPHONE
                              OR OTHER RELIABLE ELECTRONIC MEANS

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of August 4, 2021 in the county of Orange in the Central District of California, the

defendant violated:

             Code Section                                           Offense Description

             18 U.S.C. § 751                                        Escape from Custody

           This criminal complaint is based on these facts:

           Please see attached affidavit.

           _ Continued on the attached sheet.
                                                                                       V
                                                                               Complainant’s signature


                                                            Adrian Bravo, United States Marshal Service (USMS)
                                                                                Printed name and title
 Attested to by the applicant in accordance with the requirements
                                                              nts of Fed. R
                                                                          R.. Cr
                                                                              Crim.
                                                                               rim
                                                                                 im.
                                                                                  m P. 4.11 bby
                                                                                              y teleph
                                                                                                telephone.
                                                                                                    pph
                                                                                                      hone.
                                                                                                        oonn

 Date:                  $XJXVW
                                                                                      Judge’s signature

 City and state: Santa Ana, California                                 Hon John D
                                                                                D. Early
                                                                                   Early, U.S.
                                                                                          U S Magistrate Judge
                                                                                   Printed name and title

 AUSA Andrew Beshai.
 (x3541)
 Case 8:21-mj-00534-DUTY Document 1 Filed 08/04/21 Page 2 of 4 Page ID #:2




                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

               I, Adrian Bravo, being duly sworn, hereby declare and say:

INTRODUCTION

          1. I am a Deputy United States Marshal and have been so employed for approximately

11 years. I am presently assigned to the United States Marshal Service (“USMS”) Santa Ana,

California office. As part of my responsibilities, I locate and apprehend fugitives from justice

including those who have escaped from the Bureau of Prisons (“BOP”) custody.



          2. This affidavit is made in support of a federal criminal complaint and arrest warrant

for Bryanna Renne NIEVES (“NIEVES”) for a violation of 18 U.S.C. § 751 (Escape). NIEVES

is a white female with a height of 5'03", weight of 162lbs, black hair, and brown eyes who was

born in 1997. The facts in this affidavit are based upon my personal observations, reports and

information provided to me by other law enforcement agents and government agencies, and

additional documents obtained during the course of the investigation. This affidavit is intended to

show merely that there is sufficient probable cause for the requested criminal complaint and

arrest warrant and does not purport to set forth all of my knowledge of or investigation into this

matter.



PROBABLE CAUSE

          3.      On August 4, 2021, the USMS received information from the Garden Grove

Residential Re-entry Center, a Federal Bureau of Prisons contract facility, that NIEVES had

escaped from the Garden Grove Residential Re-entry Center, 11112 Barclay, Garden Grove, CA

92841 (“the RRC”). The RRC and court records I reviewed indicate that on December 10,

2020, NIEVES was sentenced to a term of 24 months’ imprisonment and 36 months of
                                                   1
 Case 8:21-mj-00534-DUTY Document 1 Filed 08/04/21 Page 3 of 4 Page ID #:3




supervised release by the Honorable Dana M. Sabraw, United States District Court Judge,

Southern District of California, after pleading guilty to Importation of Methamphetamine, in

violation of 21 U.S.C. §§ 952, 960.



       4.      On July 6, 2021, NIEVES was transferred from Dublin United States Penitentiary

(“USP”), to the RRC to serve the final portion of her sentence.



       5.      On August 4, 2021 at 2:15 a.m., inmate NIEVES could not be located on the RCC

facility grounds. Upon reviewing the recorded video footage, RRC staff observed inmate

NIEVES walking out of the front gate of the facility at approximately 9:10 p.m. on August 3,

2021. The Residential Re-entry Manager was contacted, and inmate NIEVES was placed on

immediate escape status. To date, NIEVES has not returned to the RCC or otherwise

surrendered to the USMS or Bureau of Prisons. The RRC and USMS has checked the

surrounding hospitals to see if NIEVES had checked in as a patient, but no record of NIEVES

was found. At the time of her escape, NIEVES had a projected release date of March 29, 2022.



       6.      Based on the foregoing, I believe that there is probable cause that NIEVES

violated 18 U.S.C. § 751 (Escape).



       I swear under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.
                                                                      V
                                                     __________________________________
                                                     ADRIAN BRAVO
                                                     Deputy Untied States Marshal



                                                 2
 Case 8:21-mj-00534-DUTY Document 1 Filed 08/04/21 Page 4 of 4 Page ID #:4




Attested to by the applicant in accordance
with the requirements of Federal Rule of
Criminal Procedure 4.1 by y telephone
                                p
on this _WK_
           K dayy of August 2021.


__
 ___________________________________
_____________________________________  _ ___
TH
THE HONORABLE JOHN D. EAR
THE                              AR
                                 ARLLY
                                EARLYY
U
Un ited States Magistrate Judge
United
C   t l District
Central Di t i t off California
                     C lif i




                                               3
